Robinson, J.
(dissenting). In this case the county auditor appeals from a judgment requiring him to certify to a matter which is not true. The plaintiff presented to the county auditor a deed of certain lots, requesting him to certify on the deed taxes paid and transfer entered, when in truth the records show delinquent personal taxes for several years against the maker of the deed. The contention is that a personal tax against the owner of land is not a tax against his land.
The statute reads:
Section 2186. Taxes against real property are hereby made a perpetual lien thereupon, and taxes due from any person upon personal property shall be a lien upon any real and personal property owned by him at the time the tax becomes due, or which may be subsequently acquired by him and remain in his name at the time of the distraint.
*395Section 2174 provides that a personal property tax may be entered on the tax list opposite each description of land, and from the time of such entry the delinquent tax so entered shall become a lien upon any real property of the delinquent against which they are so entered, in the same manner and to the same extent as taxes upon such real property, and collection thereof shall be indorsed accordingly by a sale of the lands against which they are so entered, or so much thereof as may be necessary at the time when the lands are sold for delinquent taxes.
There is some apparent conflict between those two sections, but they should be construed so as to give effect to each and to conform to the well-known general usage. The first section relates entirely to the lien of the tax, and the latter section to the collection of the tax. The personal tax is made a lien upon all real property owned by any person at the time the tax becomes due. A party may own one hundred or more lots or tracts of real property, which are all subject to the lien of his personal tax, without entering the same opposite the description of each lot or tract on the tax list.
No county auditor incurs the needless trouble of entering the personal tax against every tract or lot, unless when he comes to advertise and sell the same for the personal tax. All abstracts of title to real property give the delinquent personal taxes and judgments against the several owners of the property, and it is the proper custom of all county auditors to examine the records for delinquent personal taxes before certifying on a deed that the taxes are paid. Such a certificate on a deed means that the property is free and clear from all taxes.
As the appeal was taken by the county auditor in his official capacity, pursuant to a resolution of the county commissioners, his counsel did not deem it necessary to give an appeal bond, and now, for want of a bond, a motion is made to dismiss the appeal.' The county auditor has submitted, and he offers to file, a proper undertaking. The offer and motion is allowed. It is made under this statute. Comp. Laws § 7840. When a party shall in good faith give notice of an appeal, and shall omit, through mistake or action, to do any other acts necessary to perfect the appeal, the supreme court or one of the justices thereof may permit the proper act to be done.